Citation Nr: 1732767	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with persistent depressive disorder prior to February 9, 2016, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2016.  

3.  Entitlement to an effective date earlier than February 9, 2016, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to May 1965.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an April 2012 video conference hearing.  The case was previously before the Board in August 2012 when, in part, the Board granted service connection for PTSD with major depressive disorder, and remanded entitlement to TDIU.  In a December 2014 decision, the Board denied entitlement to TDIU.  

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand (Joint Motion), the Court vacated the Board's December 2014 decision, and remanded the matter to the Board for further action.  

In July 2015, the Board remanded entitlement to TDIU for additional development, consistent with the June 2015 Joint Motion.  

A June 2016 rating decision granted an increased (70 percent) rating for the Veteran's PTSD with persistent depressive disorder, granted TDIU, and granted eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, all effective from February 9, 2016 (date of VA psychiatric examination).  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claims have been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

These matters were most recently before the Board in February 2017 when they were remanded for additional development, including the issuance of a Statement of the Case for the claims for an increased rating for PTSD with persistent depressive disorder, and Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to February 9, 2016.  Such was provided to the Veteran in March 2017, and the Veteran perfected his appeal in April 2017 by filing a VA Form 9.  Accordingly, the matters have been returned to the Board after the development requested has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with persistent depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Effective April 20, 2009, the evidence shows that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  

3.  The Veteran's claim for Dependents' Educational Assistance benefits is derived from his TDIU claim and, thus, both awards must share the same effective date. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with persistent depressive disorder are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for an effective date of April 20, 2009, for the award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2016).  

3.  The criteria for an effective date of April 20, 2009, for the award of Dependents' Educational Assistance benefits have been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.807, 21.3021 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating PTSD with Persistent Depressive Disorder

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD with persistent depressive disorder prior to February 9, 2016, and in excess of 70 percent since that date.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD with persistent depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD with persistent depressive disorder has been productive of symptoms such as suicidal ideation, chronic sleep impairment (including nightmares), exaggerated startle response, isolative behavior, irritability, panic attacks, hypervigilance, intrusive thoughts, disturbances of motivation and mood, memory impairment, and concentration impairment.  

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD with persistent depressive disorder has approximated the criteria for a 70 percent rating for the entire appeal period (i.e., since April 30, 2009).  In addition, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Notably, in a February 2010 VA treatment record, the Veteran denied suicidal intent or plan, but voiced musings on whether his life was worth living.  And while the Veteran has otherwise consistently denied suicidal ideation, intent or plan, he has also endorsed feelings of hopelessness and helplessness about life in general which the Board finds supports a finding of passive suicidal ideation.  Bankhead, 29 Vet. App. at 18 (indicating the continuum of suicidal ideation includes thoughts of wishing one would go to sleep and not wake up).  See April 2009 VA treatment record.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent for the Veteran's PTSD with persistent depressive disorder throughout the appeal period.  

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Gross impairment in thought processes or communication has not been shown.  There is no evidence of memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that in an August 2010 VA neuropsychology consult report, it was found that the Veteran's memory impairment during testing was noted to be rarely found in non-hospitalized individuals, and additional testing revealed conscious malingering, rather than actual memory impairment.  There is also no evidence of disorientation to time or place.  There is no evidence of persistent delusions or hallucinations.  Grossly inappropriate behavior has not been shown.  Inability to perform activities of daily living (including maintenance of minimal personal hygiene), even intermittently, has also not been shown.  In addition, persistent danger of hurting self or others has also not been shown.  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted for the Veteran's PTSD with persistent depressive disorder at any period during the appeal.  

TDIU Prior to February 9, 2016

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran contends that he is entitled to a TDIU rating prior to February 9, 2016 based on his service-connected disabilities.  In particular, it is contended that the Veteran's TDIU should be effective from at least 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also April 2017 Supplemental Statement of the Case response.  

Based on the decision above, beginning April 20, 2009, the Veteran was in receipt of service connection for PTSD with persistent depressive disorder, rated 70 percent disabling, tinnitus, rated 10 percent disabling, and bilateral hearing loss, rated 0 percent disabling.  His combined rating since April 20, 2009 was thus 70 percent disabling, making him eligible for TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment effective from April 20, 2009.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment, effective from April 20, 2009.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Veteran has reported that he last worked in 2007 as a salesperson.  The evidence shows that his educational background includes a GED, and that his post-service employment has mostly been working in an apparel factory, both as a manager (from 1965 to 1978), and as an owner (from 1979 to 2003).  He has also worked for an asphalt company to help develop the business plan and manage the business (from 2003 to 2005), and more recently as a salesperson.  See, e.g., May 2013 VA psychiatric examination report.  Based on the severe impairment documented in the VA treatment records caused by the Veteran's PTSD with persistent depressive disorder, on February 2016 VA PTSD examination, as well as supporting lay statements as to the severity and impact of his service-connected disabilities, and the October 2016 K.K., Ph.D. psychological evaluation report and opinion that it was at least as likely as not that the Veteran's psychological diagnoses have impacted his ability to secure and follow substantially gainful employment since at least 2007, the Board finds that TDIU is warranted effective April 20, 2009.  

To the extent the Veteran seeks entitlement to TDIU prior to April 20, 2009, the Board notes that the only service-connected disabilities prior to April 20, 2009 were tinnitus and bilateral hearing loss, for a combined 10 percent rating.  Prior to April 20, 2009, the preponderance of the evidence is against a finding that the Veteran's service-connected bilateral hearing loss and tinnitus precluded him from securing or following a substantially gainful occupation.  In support of this finding, the Board notes a January 2013 VA audiological examination that noted the Veteran's complaint of a hard time hearing and that he was laid off from his last job because of his hearing.  The examiner opined that while it may be difficult for the Veteran to perform in a work environment, his hearing loss does not make him unemployable, and hearing aids should assist greatly.  In addition, the tinnitus does not make him unemployable.  It was noted that although the Veteran finds the tinnitus irritating, he did not indicate it previously affected his ability to work, or that it would make him unable to work currently.  While K.K., Ph.D. opined that the Veteran has been unable to secure and follow substantially gainful employment since at least 2007, the opinion was based on the Veteran's service-connected PTSD with persistent depressive disorder, which, as noted above, the Veteran had not established service connection prior to April 20, 2009.  Therefore, the opinion provided by K.K., Ph.D. is of limited probative value.  Inasmuch as there is no objective medical evidence in support of the Veteran's contention that he should be awarded TDIU prior to April 20, 2009, the Board finds that the preponderance of the Veteran's claim.  

The Board is aware of the January 2012 SSA decision that awarded the Veteran SSA disability benefits.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  In addition, the January 2012 SSA decision did not list hearing loss or tinnitus as a severe impairment, limiting the probative value of the decision.  

Dependents' Educational Assistance Benefits Prior to February 9, 2016

Dependents' Educational Assistance benefits may be paid to dependents of a veteran whose service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

In a June 2016 rating decision, the RO granted Dependents' Educational Assistance benefits effective February 9, 2016, the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of April 20, 2009, for the award of TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of April 20, 2009 applies to the Veteran's Dependents' Educational Assistance benefits.  




ORDER

An initial 70 percent rating for PTSD with persistent depressive disorder is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, an effective date of April 20, 2009, and no earlier, for the award of TDIU is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, an effective date of April 20, 2009, and no earlier, for the award of Dependents' Educational Assistance benefits is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


